                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case No. 2:18-cv-02799-MWF (MAA)                                           Date: September 4, 2019
Title       Matthew Carroll v. City of Torrance et al.



Present:    The Honorable MARIA A. AUDERO, United States Magistrate Judge


                     Chris Silva                                            N/A
                    Deputy Clerk                                   Court Reporter / Recorder

           Attorneys Present for Plaintiff:                   Attorneys Present for Defendants:
                        N/A                                                 N/A

Proceedings (In Chambers):              Order Regarding Plaintiff’s Settlement Officer Selection

        On August 19, 2019, the Court issued a Scheduling Order regarding discovery and pretrial
motions. (“Order,” ECF No. 38.) Among other deadlines, the Order required each party to file and
serve his settlement officer selection on or before September 3, 2019. (Id. at 1, 5.)

       Defendant Adam Rios (“Defendant”) filed a Selection of Settlement Officer on September 3,
2019. (Def.’s Status Report, ECF No. 39.)

         To date, Plaintiff Matthew Carroll (“Plaintiff”) has not filed a settlement officer selection.
Plaintiff is ORDERED TO SHOW CAUSE by October 4, 2019 why the Court should not
recommend that the lawsuit be dismissed for failure to comply with a Court order. If Plaintiff files
his settlement officer selection on or before that date, the Order to Show Cause will be discharged,
and no additional action need be taken.

       Plaintiff is advised that failure to respond to this Order will result in a recommendation
that the lawsuit be dismissed. See Fed. R. Civ. P. 41(b); C.D. Cal. L.R. 41-1.

It is so ordered.




                                                                            Time in Court:         0:00
                                                                      Initials of Preparer:        CSI


CV-90 (03/15)                            Civil Minutes – General                               Page 1 of 1
